It gives me great pleasure to
address the General Assembly on the occasion of my
first visit to the United Nations as head of State. First, I
congratulate you, Sir, on your election to preside over
the sixtieth session of the General Assembly.
I would also like to pay tribute to the Secretary-
General, Mr. Kofi Annan, for his able stewardship of
our Organization and the reform proposals he has put
forward for our consideration. Since his appointment,
the Secretary-General has steered the United Nations
with tact and patience. His skill as a builder of
consensus has indeed been exemplary. We share his
vision for the United Nations in the twenty-first
century as outlined in his epic report entitled ìIn larger
freedomî (A/59/2005). I am confident that Member
States will seize this historic opportunity and deliver
on the promise of a better world for posterity.
The shift in the global distribution of power,
accompanied by the emergence of new threats and
challenges, has dramatically changed the context
within which the United Nations operates. The United
Nations of the future must still, however, remain true
to the universal values that inspired its creation. Our
peoples expect the United Nations to act as an agent of
progress. They look to the Organization to play an
effective and leading role in improving their economic
and social well-being.
Kenya embraces the principles of the Charter,
which serve as a basic reference point for the reform of
the United Nations. Those principles are the core of its
inner strength. We believe that the principle of
democracy is as central to this Organization and its
future health as it is to the prosperity of our own
nations. Kenya deeply cherishes that principle and
seeks its generous spread around the world and in this
institution.
Global problems require global solutions. The
United Nations is the only vehicle that can help us
attain those solutions and give legitimacy to our
actions. The United Nations remains indispensable in
the maintenance of international peace and security. It
is pivotal to the attainment of sustainable development
and the advancement of human rights. Let us work to
strengthen the United Nations to meet contemporary
challenges.
Important proposals for United Nations reform
are already on the table. My Government embraces the
holistic definition of collective security, which strongly
affirms the connections between peace, development,
human rights and the rule of law. Those goals cannot
be realized in isolation. As the Secretary-General
observed, ìwe will not enjoy development without
security, we will not enjoy security without
development, and we will not enjoy either without
respect for human rightsî (A/59/2005, para. 17). I am
sure we all acknowledge those plain truths.
15

Kenya firmly believes that reform of the United
Nations is a process, not an event. In view of the
integrated nature of the issues, we need to adopt a
comprehensive policy approach to United Nations
reforms. We must maintain a broad vision driven by
collective effort for the ultimate benefit of the
international system.
I am happy to note that although some of the
proposals have been adopted, we should now move
quickly to implement them. I refer especially to the
proposals that do not require amendment of the
Charter. They include the adoption of a robust counter-
terrorism strategy, strengthening peacekeeping,
creating a Peacebuilding Commission and Fund and the
reform of the human rights system.
I am also pleased to note the consensus on the
strengthening of the General Assembly, the Economic
and Social Council and a strong relationship between
the United Nations and regional and subregional
organizations.
Environmental protection is a threat that is a
major challenge in the attainment of the Millennium
Development Goals. This places the environment, more
than ever, at the core of sustainable development.
International environmental governance is an integral
part of realizing sustainable development. Kenya fully
endorses the ongoing process of defining the elements
of international environmental governance. This,
however, should be done within the framework of the
Cartagena decision, which aims at strengthening the
United Nations Environment Programme within its
current mandate through an enhanced financial and
scientific base.
We should also recognize that no truly effective
response can be made unless the international
community fully complies with its commitment to
make the means available as provided for in various
multilateral environmental agreements.
Kenya remains firmly committed to the United
Nations Programme of Action on Small Arms and
Light Weapons and is gratified with the status of its
implementation, at both national and regional levels.
Despite the progress made, small arms and other
conventional weapons continue to end up in the hands
of wrong non-State actors, with attendant adverse
implications on peace and security leading to political
instability in many countries. In order to curb this
trend, Kenya requests the Secretary-General to
undertake a study into the possibility of a legal
instrument to control international transfers of
conventional arms.
Kenya also supports proposals for the
enhancement of peace-support operation capabilities of
the United Nations. Any mandate for peacekeeping
forces should be clear and precise. Adequate resources
must be made available to the commanders in the field
to enable them to execute their mandates effectively.
Intervention in crisis situations must also be timely to
prevent undue loss of life. Kenya welcomes vital
contributions to peace and security made by regional
organizations forging predictable partnerships between
the United Nations and regional organizations.
Furthermore, Kenya endorses the proposal to
establish a strategic military capacity to reinforce
United Nations peacekeeping and the creation of a
standby brigade for rapid deployment of the
Organizationís civilian police in peacekeeping
operations.
We strongly support the Secretary-Generalís
proposal to establish a Peacebuilding Commission and
fund by 31 December 2005. We believe such a
peacebuilding commission will contribute to the
realization of real peace in many regions. However, it
is important that critical questions about form, function
and decision-making authority be resolved.
In our own neighbourhood, the importance of
post-conflict peacebuilding has become a bigger
priority after the recent successes of the Sudan and
Somalia mediation efforts, which Kenya chaired under
the auspices of the Intergovernmental Authority on
Development.
Kenya commends the international community
for the excellent response during the Oslo pledging
conference towards reconstruction of southern Sudan.
We urge a similar response to support the Transitional
Federal Government of Somalia in setting up and
implementing a national security, stabilization and
economic reconstruction strategy.
We also call upon the Security Council to play a
more positive proactive role in the search for a broad
consensus for peace and thus enhance the capacity of
the Transitional Federal Government to establish basic
institutions.
On the reform of the Security Council, it is
necessary to make it far more equitable and
16

representative of the United Nations global
constituency. The procedures and methods of work of
the Council should be changed to secure transparency
and dialogue with the United Nations membership.
Furthermore, the future composition of the
Security Council should proceed on the basis of
sovereign equality of States and equitable geographical
representation.
Kenya welcomes the proposal to develop a
stronger relationship between the United Nations and
regional and subregional organizations. For Africa,
there is abundant political will in our continent to make
the African Union succeed. I believe that external
support, especially from the United Nations and the
international community at large, would make the
African Union work better.
The establishment of an African Union Peace and
Security Council and of the intervention force planned
to be set up by 2009 are measures aimed at advancing
political stability in Africa to underpin economic
development. Already, the African Union has taken the
lead in Burundi and in Darfur, in the Sudan, where
deployments of peacekeeping missions have preceded
international action by the United Nations.
The recent pledges by the Group of Eight (G-8)
countries to double aid to Africa and grant 100-per-
cent debt relief to 18 developing countries were
welcome. We hope they will honour their pledges and
commitments in conformity with the agreement forged
at the 2002 Monterrey International Conference on
Financing for Development. Support by the G-8 will
help African countries achieve the Millennium
Development Goals.
Kenya affirms the centrality of gender equality
and recognizes the critical role that women must play
in development. We also recognize that achievement of
the Millennium Development Goals depends on the
empowerment of women. As part of our effort to fully
attain this objective, my Government has adopted a
national policy on gender development. The aim is to
integrate women in decision-making through legal,
regulatory and institutional reforms.
I am convinced that, if we are to attain our
common objective of revitalizing the United Nations,
we should embrace the vision presented by the
Secretary-General in his package of reforms. This will
require political will and leadership on our part. I
therefore urge Member States to seize this opportunity
and endorse proposals on which there is broad
consensus. As we contemplate strengthening and
renewing our Organization, we should do so for
posterity.